DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The response filed on May 11, 2021 is acknowledged. 

Allowable Subject Matter
Claims 1-8, 10, 14, 21, 23 and 25-32 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach, disclose, or suggest, in combination with other limitations recited in the claims: A jetting dispenser, comprising: an actuator including a piezoelectric unit that lengthens by a first distance in response to an applied voltage, an armature operatively coupled to the piezoelectric unit, and an amplifier including a lever that extends from a first end thereof to a second end thereof opposite the first end thereof and a unitary and monolithically-formed flexural portion coupled to the first end of the lever, the first end of the lever moving through the first distance under the applied voltage, wherein the flexural portion flexes when voltage is applied to the piezoelectric unit so as to move the lever to oppose a resilient bias applied by the flexural portion, thereby moving the movable shaft to jet an amount of fluid from the fluid bore through the outlet orifice and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        June 8, 2021